    8:20-cr-00323-RFR-MDN Doc # 23 Filed: 03/04/21 Page 1 of 1 - Page ID # 60



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:20CR323

         vs.
                                                                                  ORDER
 ANDREW BUFFKINS,

                          Defendant.


        This matter is before the Court on Defendant's MOTION TO EXTEND TIME TO FILE
PRETRIAL MOTIONS [22]. The Court notes that a jury trial as to this defendant is set for March 29,
2021, before District Judge Robert F. Rossiter, Jr. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 30- day extension. Leave is given to file pretrial motions
on or before April 2, 2021. Accordingly,


        IT IS ORDERED:
        1. Defendant's MOTION TO EXTEND TIME TO FILE PRETRIAL MOTIONS [22] is granted.
Pretrial motions shall be filed on or before April 2, 2021.
        2. Defendant’s jury trial scheduled for March 29, 2021, is cancelled, and shall be rescheduled
upon the expiration of the April 2, 2021 pretrial motion filing deadline.
        3. The ends of justice have been served by granting such motion and outweigh the interests of the
public and the defendant in a speedy trial. The additional time arising as a result of the granting of the
motion, i.e., the time between March 3, 2021, and April 2, 2021, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act for the reason defendant's counsel
required additional time to adequately prepare the case, taking into consideration due diligence of
counsel, and the novelty and complexity of this case. The failure to grant additional time might result in a
miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 4th day of March, 2021.

                                                              BY THE COURT:

                                                              s/ Michael D. Nelson
                                                              United States Magistrate Judge
